Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-12, 13, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al (US 9942783 herein after Fan) .

Regarding claim 1, Fan teaches a system for multi-mode integrated management for a multi-radio communication environment, the system comprising: 
a receiver (Fig 3 “306 Receiver”) configured to receive radio channel state information (col 18 lines 34 -45 “monitor component 316 evaluates such performance 
a memory (e.g. Fig 3 “Memory 340”, col 22 lines 49 – 58 “ Memory 340 also can retain … code instructions … can execute to enable… any component … within femto AP 302 in accordance with aspects described herein. In addition, memory 340 can store network or device information”) in which a program for operating an access point division (e.g. col 16 lines 64-67 and col 17 lines lines 1-6 “Electronic mux/demux component 308 can multiplex and demultiplex information (data/traffic and control/signaling) according to various multiplexing schemes … orthogonal frequency division multiplexing (OFDM)”) in consideration of the radio channel state information is stored “e.g. col 18 lines 34 -45 “monitor component 316 evaluates such performance by determining at least one performance condition of a home gateway node to which femto AP 302”);
 and a processor (e.g. Fig 3 “336 Processor(s)”) configured to execute the program (e.g. col 22 lines 25-30“one or more functional elements that comprise femto AP 302 can reside within memory 340 as one or more sets of code instructions that, when executed by processor(s) 336, implement the various functional elements and described functionality thereof”), wherein the processor manages an interface (e.g. Fig 3 “304 Communication Platform”, “324 PERIPHERAL INTERFACE”) between a cellular base station (e.g. Fig 2 “244 PRIMARY HOME GTY NODE”) and a radio access control device (e.g. Fig 2 “248 DEVICE(S)”).

a method of multi-mode integrated management for a multi-radio communication environment, the method comprising the steps of 
(a) monitoring a state of a radio channel (e.g. col 28 lines 20-25 “connectivity manager 610 can monitor performance of one or more telecommunication channels (e.g., VPN tunnel) and, based at least on the performance”); 
and (b) determining whether to switch to a sub-channel other than a main channel according to a result of the monitoring (e.g. col 28 lines 24-30 “ connectivity manager 610 can determined whether a telecommunication channel is active, inactive, or performing inadequately (as measured via one or more KPIs) … connectivity manager 610 can exploit at least one routing criteria to select a telecommunication channel”, col 27 lines 58-65 “connectivity manager 610 can switch from a first packet-based protocol tunnel associated with a femto AP to a second packet-based protocol tunnel associated with the femto AP”).

Regarding claim 13, Fan teaches a system for multi-mode integrated management for a multi-radio communication environment, the system comprising:
 	a state identifier (e.g. Fig 3 “316 MONITOR COMPONENT”, Fig 8 “810”) configured to monitor a radio channel state (Fig 8 “810”, col 18 lines 34 -45 “monitor component 316 evaluates such performance by determining at least one performance condition of a home gateway node to which femto AP 302 is functionally connected … A performance condition can be characterized by a key performance indicator (KPI)”);
 	a mode switcher (e.g. Fig 3 “ 332 CONNECTIVITY MANAGER”, Fig 8 “820”)  configured to determine whether to switch a mode according to a result of the monitoring (e.g. Fig 8 “820”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”);
 	and an access controller (e.g. Fig 3 “336 Processor(s)”)  configured to manage an interface (e.g. Fig 3 “304 Communication Platform”, “324 PERIPHERAL INTERFACE”) between a cellular base station (e.g. Fig 2 “244 PRIMARY HOME GTY NODE”) and a radio access control device (e.g. Fig 2 “248 DEVICE(S)”) according to a result of determining whether to switch the mode (e.g. Fig 8 “820”, “830”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”) .

Regarding claim 2, Fan teaches wherein the processor manages the interface in consideration of at least one factor of a terminal density, a data transmission speed (e.g. col 19 lines 45- 60 “monitor component 316 evaluates such performance by determining at least one performance condition … A performance condition can be characterized by a key performance indicator (KPI), such as … data rate”), and mobility.

Regarding claim 9, Fan teaches wherein in step (b), whether to continue providing a cellular service (Fig 2 “200”, col 14 lines 40-47 “gateway node(s) 204 is lost or bandwidth available for traffic prevents acceptable performance of a service … example system 200 enables preservation of femtocell wireless service within suitable perceived quality of service”) or switch a mode (e.g. Fig 3 “ 332 CONNECTIVITY MANAGER”, Fig 8 “820”)   is determined in consideration of the result of the monitoring (e.g. Fig 8 “810”,“820”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”) and a quality of service (QoS) demand level (col 21 lines 30-35 “since the wireless connection may not be as reliable as a wired connection, monitor component 316 can assess quality”).

Regarding claim 10, Fan teaches wherein in step (b), whether to switch the channel is determined in consideration of at least one factor of a terminal density, a data transmission speed, and mobility (e.g. Fig 8 “810”, “820” col 19 lines 45- 60 “monitor component 316 evaluates such performance by determining at least one performance condition … A performance condition can be characterized by a key performance indicator (KPI), such as … data rate”).

Regarding claim 11, Fan teaches  wherein in step (b), after the switching to the sub- channel (col 27 lines 58-65 “In addition, connectivity manager 610 can switch from a first packet-based protocol tunnel associated with a femto AP to a second packet-based protocol tunnel associated with the femto AP”), 
whether a usage exceeds an access point capacity is monitored (Fig 8 “810”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”)  to determine whether to switch a path (Fig 8 “820”) into a neighboring access point (e.g. Fig 8 “820”, “830”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”).

Regarding claim 12,  Fan teaches  further comprising (c) transmitting a transfer command for the neighboring access point (col 21 lines 35-45 “femto AP 302 requests the detected and available home gateway node to configure a packet-based protocol tunnel amongst the femto AP 302 and a gateway node in order to retain, or continue, femtocell wireless service through femto AP 302”).

Regarding claim 16, Fan teaches wherein the access controller identifies whether a usage exceeds an access point capacity (Fig 8 “810”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”) to switch a path (Fig 8 “820”) into a neighboring access point (e.g. Fig 8 “820”, “830”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 8 , 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Yeddala et al. (US 20170181038 herein after Yeddala).

Regarding claim 3, Fan teaches wherein the processor calculates a total bandwidth usage according to a service category ( col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth to attain a requisite or preferred data rate for certain service (e.g., networked gaming application or video streaming application) provided through femto AP 302 via a first telecommunication channel”) and compares the calculated total bandwidth usage with a threshold value (Fig 8 “802”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”, col 19 lines 60-67 and col 20 lines 1-5 “monitor component 316 evaluates performance of the telecommunication channel by assessing one or more performance conditions … comparing the one or more performance conditions to a set of performance thresholds”).

Fan does not teach for each terminal.
Yeddala teaches calculates a total bandwidth usage according to a service category for each terminal ([0016] “the current bandwidth usage for the wireless device user's call, and the total bandwidth usage for all calls being handled by the respective access point”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the teachings of Yeddala. One of ordinary skill in the art would have been motivated to make this modification in order to allow the system to provide optimal quality of service for each device within the network ([0017] of Yeddala). 

 	Regarding claim 4, Fan teaches wherein the processor determines whether to continue providing a cellular service in consideration of a quality of service (QoS) demand level (Fig 2 “200”, col 14 lines 40-47 “gateway node(s) 204 is lost or bandwidth available for traffic prevents acceptable performance of a service … example system 200 enables preservation of femtocell wireless service within suitable perceived quality of service”) when the total bandwidth usage is greater than the threshold value (Fig 8 “802”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”, col 19 lines 60-67 and col 20 lines 1-5 “monitor component 316 evaluates performance of the telecommunication channel by assessing one or more performance conditions … comparing the one or more performance conditions to a set of performance thresholds”).

 	Regarding claim 5, Fan teaches wherein the processor provides a service using a WiFi communication network ( col 21 lines 20-25 “scanner component 320 or a component therein (not shown) can attach to such home gateway node and establish a wireless connection (e.g., a Wi-Fi connection)”) according to the QoS demand level (col 21 lines 30-35 “since the wireless connection may not be as reliable as a wired connection, monitor component 316 can assess quality”),
 monitors whether the usage exceeds an access point capacity (Fig 8 “810”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”) 
 and switches a path (Fig 8 “820”) into a neighboring access point (e.g. Fig 8 “820”, “830”, col 21 lines 47 -54 “connectivity manager 332 can switch from a first packet-based protocol tunnel (e.g., VPN tunnel) established through a first home gateway node (e.g., primary femto AP 254) to a second packet-based protocol tunnel (e.g., VPN tunnel) established through a second home gateway node”) when the usage exceeds the access point capacity and provides the service (Fig 2 “200”, col 14 lines 40-47 “gateway node(s) 204 is lost or bandwidth available for traffic prevents acceptable performance of a service … example system 200 enables preservation of femtocell wireless service within suitable perceived quality of service”).

Regarding claim 6, Fan teaches wherein the processor transmits a transfer command for the neighboring access point (col 21 lines 35-45 “femto AP 302 requests the detected and available home gateway node to configure a packet-based protocol tunnel amongst the femto AP 302 and a gateway node in order to retain, or continue, femtocell wireless service through femto AP 302”).

 Regarding claim 8, Fan teaches wherein in step (a), a total bandwidth usage according to a service category is calculated ( col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth to attain a requisite or preferred data rate for certain service (e.g., networked gaming application or video streaming application) provided through femto AP 302 via a first telecommunication channel”) and compared with a threshold value (Fig 8 “802”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”, col 19 lines 60-67 and col 20 lines 1-5 “monitor component 316 evaluates performance of the telecommunication channel by assessing one or more performance conditions … comparing the one or more performance conditions to a set of performance thresholds”).
Fan does not teach for each terminal.
Yeddala teaches wherein in step (a), a total bandwidth usage according to a service category is calculated for each terminal ([0016] “the current bandwidth usage for the wireless device user's call, and the total bandwidth usage for all calls being handled by the respective access point”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the teachings of Yeddala. One of ordinary skill in the art would have been motivated to make this modification in order to allow the system to provide optimal quality of service for each device within the network ([0017] of Yeddala). 

Regarding claim 15, Fan teaches wherein the mode switcher identifies whether a usage according to a service category ( col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth to attain a requisite or preferred data rate for certain service (e.g., networked gaming application or video streaming application) provided through femto AP 302 via a first telecommunication channel”) is greater than a threshold value (Fig 8 “802”, col 21 lines 62 -67 and col 22 lines 1-5“the specific communication performance condition can be insufficient bandwidth”, col 19 lines 60-67 and col 20 lines 1-5 “monitor component 316 evaluates performance of the telecommunication channel by assessing one or more performance conditions … comparing the one or more performance conditions to a set of performance thresholds”) 
and considers a quality of service (QoS) demand level to determine whether to switch the mode (Fig 8 “820”, Fig 2 “200”, col 14 lines 40-47 “gateway node(s) 204 is lost or bandwidth available for traffic prevents acceptable performance of a service … example system 200 enables preservation of femtocell wireless service within suitable perceived quality of service”).
Fan does not teach for each terminal.
Yeddala teaches usage according to a service category for each terminal ([0016] “the current bandwidth usage for the wireless device user's call, and the total bandwidth usage for all calls being handled by the respective access point”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the teachings of Yeddala. One of ordinary skill in the art would have been motivated to make this modification in order to allow the system to provide optimal quality of service for each device within the network ([0017] of Yeddala). 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kato et al (US 20170164264 herein after Kato).
 
Regarding claim 14, Fan teaches wherein the state identifier identifies a level of demand for a data transmission speed (e.g. col 19 lines 45- 60 “monitor component 316 evaluates such performance by determining at least one performance condition … A performance condition can be characterized by a key performance indicator (KPI), such as … data rate”).
Fan does not teach a terminal density, and mobility.
	However, Kato teaches a terminal density, and mobility ([0149] “the mobility of the terminal and the variation in the density of the terminals within the adjacent area”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the teachings of Kato. One of ordinary skill in the art would have been motivated to make this modification improve the efficiency of the network ([0017] of Kato). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tinnakornsrisuphap et al. (US9445334) teaches switching between multiple radio access technologies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411